On information charging that they unlawfully conveyed 15 cases of intoxicating liquor from a place in Stephens county, unknown to a place in the public road about a mile southeast of the city of Duncan, the plaintiffs in error, Tom Richards and Rose Rogers, were tried and found guilty, and in accordance with the verdict they were each sentenced to be confined 130 days in the county jail and to pay a fine of $500. From the judgment rendered on the verdict they appealed by filing in this court on August 26, 1918, a petition in error with case-made. No brief has been filed and no appearance made for oral argument. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal. The evidence tends to show that at the time charged Richards was working in a gambling house, and Rose Rogers was running a sporting house at a place called "Rag Town," and there Richards hired the car to haul this whisky, and Rose Rogers paid for the use of it. They were apprehended by the officers in the car, and therein were found six *Page 709 
sacks of whisky and nine sacks of beer. The instructions of the court fully cover the law. After an examination of the record our conclusion is that the appeal in this case is wholly destitute of merit. The judgment of the lower court is therefore affirmed. Mandate forthwith.